DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 67-99 are pending and have been examined in this Office action.  Claims 1-66 have been canceled.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have gray shading in icons and box outlines.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black and white line drawings and, then, resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 80 and 92 are objected to because of the following informalities:  
In claim 80, it is interpreted that the “while at the second deployed airborne position” at the end of the second limitation, line 8, should be at the beginning of the third limitation, line 9, and end in a comma for clarity.  
In claim 90, “wherein the tether further providing a fiber optic conduit” should be “wherein the tether further provids a fiber optic conduit”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 93, 94, and 96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 93 recites the limitations "the internal docking station" in line 4 and “the physical docking interface” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 94 recites the limitation "the control tether" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 96 recites the limitation "the internal docking station" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0244187 to Byers et al. in view of U.S. Patent Application Publication 2014/0277854 to Jones et al.
As per claim 67, Byers discloses an airborne drone-based system for maintaining a plurality of broadcast-enabled devices and adaptively providing communication hub services to the broadcast-enabled devices (Byers; At least paragraph(s) 17 and figure 3), comprising:
a delivery vehicle for maintaining the broadcast-enabled devices while transporting the broadcast-enabled devices, the delivery vehicle comprising: an interior storage area that maintains the broadcast-enabled devices, and a drone storage area disposed within the delivery vehicle (Byers; At least paragraph(s) 46 and 47, and figure 3); and
an aerial communication drone paired to the delivery vehicle (Byers; At least paragraph(s) 20), the aerial communication drone further comprising:
a main housing (Byers; At least paragraph(s) 22),
an onboard controller disposed within the main housing (Byers; At least paragraph(s) 64),
a plurality of lifting engines coupled with respective lifting rotors, each of the lifting engines being fixed to a different portion of the main housing and responsive to flight control input generated by the onboard controller as part of maintaining a desired flight profile (Byers; At least paragraph(s) 19, 21, and 57 and figure 1),
a communication hub interface coupled to the onboard controller, the communication hub interface being operative to establish a plurality of wireless data communication paths to at least two of the broadcast-enabled devices within the delivery vehicle (Byers; At least paragraph(s) 64, 65, and 70), and
wherein the onboard controller of the aerial communication drone is operative to:
change the desired flight profile to cause the lifting engines to move the aerial communication drone from a secure position within the drone storage area of the delivery vehicle to a first deployed airborne position within the interior storage area of the delivery vehicle (Byers; At least paragraph(s) 57 and 94),
Byers discloses a communication hub onboard a UAV that can communicate with various devices using various communication paths (Byers; At least paragraph(s) 65), but does not explicitly disclose cause the communication hub interface to establish a first wireless data communication path to a first of the broadcast-enabled devices within the delivery vehicle,
cause the communication hub interface to establish a second wireless data communication path to a second of the broadcast-enabled devices within the delivery vehicle, and
cause the communication hub interface on the aerial communication drone to couple the first wireless data communication path and the second wireless data communication path for at least the first of the broadcast-enabled devices and the second of the broadcast-enabled devices.
However, the above features are taught by Jones (Jones; At least paragraph(s) 5, 17, 47, and 63, and figure 5).  Jones teaches using a drone to received RFID and/or location information (i.e., a first communication path) to identify items, such as individual stock units, and transmitting the item information to a server/database (i.e., second communication path) in order to at least maintain inventory control of the items.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Jones into the invention of Byers with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using the drones of Byers to receive RFID information from the packages and sending the information to an inventory server/database, for example on the vehicle, to maintain inventory control, would allow the packages on the vehicle to be easily tracked and accounted for without the use of additional equipment, thus saving time and money.  
As per claim 68, Byers wherein the delivery vehicle further comprises a central communication station operative to function as at least one of the first of the broadcast-enabled devices and the second of the broadcast-enabled devices (Byers; At least paragraph(s) 54 and 70; the drone is configured to communicate with a vehicle control device).
As per claim 69, Byers does not explicitly disclose wherein at least one of the first of the broadcast-enabled devices and the second of the broadcast-enabled devices comprises a broadcast-enabled shipping container maintained within the delivery vehicle.  However, as discussed above, in light of Jones, the drone communicates with shipping containers on the vehicle.  
As per claim 70, Byers does not explicitly disclose wherein the broadcast-enabled shipping container comprises a unit load device (ULD) container coupled with a radio transceiver.  However, in view of Jones as discussed above, the RFID, which is a radio transceiver, provides the information to the drone and can be installed in any type of storage/shipping container.  
As per claim 71, Byers, in light of Jones as discussed above, discloses wherein at least one of the first of the broadcast-enabled devices and the second of the broadcast-enabled devices comprises a broadcast-enabled network device associated with an item being shipped within the delivery vehicle (Byers; At least paragraph(s) 19).  
As per claim 72, Byers does not explicitly disclose wherein at least one of the first of the broadcast-enabled devices and the second of the broadcast-enabled devices comprises a mobile personal communication device.
However, the above features are taught by Jones (Jones; At least paragraph(s) 74 and 77).  Jones teaches sending package information to a vehicle computer.  As is well-known in the art and discussed in at least paragraph(s) 92 of Jones and paragraph(s) 130 and 131 of Byers, the configuration of a computing device is easily modified and one configuration of a computing device can perform the actions of another configuration.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the computing device as necessary.  Using a mobile communication device would allow easier, cheaper, and faster maintenance and upgrades than a computing device physically built into the vehicle.  
As per claim 73, Byers, in light of Jones, as discussed above, discloses wherein the first of the broadcast-enabled devices and the second of the broadcast-enabled devices are geographically separated and incapable of direct communication with each other without the first wireless data communication path and the second wireless data communication path established by the aerial communication drone (As discussed above, the drone is used to receive RFID information from packages and relay them to a vehicle computer.  RFID tags have a limited range and require an RFID reader, therefore, the drone is necessary to get within close proximity to the various packages and read the RFID tags).
As per claims 74-77, the claims recite different hierarchical structures of a network, which is essentially just a naming scheme.  It would be within the skill of one in the art to determine a network structure or naming scheme setup as a design choice based on overall system setup and preference.  For example, one’s preference may be to call a delivery vehicle a first level and distribution facility a second level of the overall system, in which case the packages, drone, and vehicle computer would be at the same level.  Another’s preference may be to call the packages a first level, the vehicle a second level, and a distribution facility a third level, in which the RFID connection path would be a first level and the vehicle connection path would be a second level.  
As per claim 78, Byers in light of Jones as discussed above, discloses wherein the first of the broadcast-enabled devices and the second of the broadcast-enabled devices are coupled by the aerial communication drone operating as a wireless access point for the first of the broadcast-enabled devices.  Both Byers and Jones disclose various wireless communication protocols.  Further, the drone can be untethered and thus all communication and access to and from it would be wireless.  
As per claim 79, Byers discloses wherein the onboard controller is further operative to:
change the desired flight profile to cause the lifting engines to move the aerial communication drone from the first deployed airborne position within the interior of the delivery vehicle to a second deployed airborne position (Byers; At least paragraph(s) 94 and 100; the UAV is configured to fly to various locations);
Byers discloses a communication hub onboard a UAV that can communicate with various device using various communication paths (Byers; At least paragraph(s) 65), but does not explicitly disclose while at the second deployed airborne position, cause the communication hub interface to establish a third wireless data communication path to a third of the broadcast-enabled devices within the delivery vehicle; and
cause the communication hub interface to couple the first wireless data communication path and the third wireless data communication path for at least the first of the broadcast-enabled devices and the third of the broadcast-enabled devices. 
However, the above features are taught by Jones (Jones; At least paragraph(s) 5, 17, and 63, and figure 5).  As discussed above, the drone would read and transmit the RFID tags information from multiple packages with the delivery vehicle.    
As per claim 80, Byers discloses wherein the onboard controller is further operative to:
change the desired flight profile to cause the lifting engines to move the aerial communication drone from the first deployed airborne position within the interior of the delivery vehicle to a second deployed airborne position (Byers; At least paragraph(s) 94 and 100; the UAV is configured to fly to various locations);
Byers discloses a communication hub onboard a UAV that can communicate with various device using various communication paths (Byers; At least paragraph(s) 65), but does not explicitly disclose while at the second deployed airborne position, cause the communication hub interface to establish a third wireless data communication path to a third of the broadcast-enabled devices within the delivery vehicle; while at the second deployed airborne position; 
cause the communication hub interface to establish a fourth wireless data communication path to a fourth of the broadcast-enabled devices within the delivery vehicle; and
cause the communication hub interface to couple the third wireless data communication path and the fourth wireless data communication path for at least the third of the broadcast-enabled devices and the fourth of the broadcast-enabled devices.
However, the above features are taught by Jones (Jones; At least paragraph(s) as discussed above and at least paragraph(s) 43).  Jones teaches that the drone may be in communication with multiple wireless access points during flight.  Therefore, traveling to a different package may require information sent to a different destination based on the information, contents of the package, etc.  Determining which well-known communication method or where to send the information would be within the skill of one in the art and mere duplication of parts.  
As per claim 81, Byers discloses wherein the second deployed airborne position comprises one of a plurality of airborne positions on an airborne communication path flown by the aerial communication drone within the interior of the delivery vehicle (Byers; At least paragraph(s) 100; the drone flies based on an approved flight plan).
Even if Byers is interpreted as being a flight plan outside the vehicle, this limitation is taught by Jones (Jones; At least paragraph(s) 47 and 64).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Jones into the invention of Byers with the motivation of simple substitution of one known element for another to obtain predictable results. Flying the drone on a flight plan within the delivery vehicle would allow obtaining inventory for the vehicle.  
As per claim 82, Byers discloses a communication hub onboard a UAV that can communicate with various device using various communication paths (Byers; At least paragraph(s) 65), but does not explicitly disclose wherein the communication hub interface is further operative to collect data generated on the first of the broadcast-enabled devices and retransmit the collected data to the second of the broadcast-enabled devices.  However, as discussed above in light of Jones, the drone reads package information from the RFID tag and forwards that information to a vehicle computer.  
As per claim 83, Byers does not explicitly disclose wherein the data generated on the first of the broadcast-enabled devices comprises at least one of scan data generated by a scanner on the first of the broadcast-enabled devices, sensor data generated by one or more sensors on the first of the broadcast-enabled devices, and shared data generated in a memory on the first of the broadcast-enabled devices representing information provided to the first of the broadcast-enabled devices by a third of the broadcast-enabled devices.
However, the above features are taught by Jones (Jones; At least paragraph(s) 17, 47, 56, and 60).  Jones teaches reading location information from RFID tags, which can be obtained by nearby WiFi or network access points.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Jones into the invention of Byers with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Storing the location of the package in the RFID information would allow for the RFID tag information and location to be obtained in one reading, thus reducing time and energy necessary to obtain the information.  
As per claim 84-87, Byers discloses that the delivery vehicle can be a trailer pulled by a truck (see figure 3B), a marine vessel (see paragraph(s) 46), or any other location.  At the time of filing, it would have been obvious to one of ordinary skill in the art that the drone and system could be on any type of vehicle large enough to contain a drone, a package, and a computer with the motivation of simple substitution of one known element for another to obtain predictable results. The examiner takes official notice that aircrafts, trucks, trains, marine vessels, etc. are all well-known in the art as used for shipping packages and objects, and thus would be equivalent vehicles to the road vehicle or seagoing vessel in paragraph(s) 46 and could be used with predictable results.   
As per claim 88, Byers discloses wherein the delivery vehicle is in motion as (a) the aerial communication drone moves from the secured position to the first deployed airborne position and (b) the communication hub interface on the aerial communication drone establishes first wireless data communication path and the second wireless data communication path (Byers; At least paragraph(s) 22 and 75; the combination of Byers and Jones as discussed above would be drone taking inventory within a storage area of a vehicle and would be unaffected by motion of the vehicle, and thus, could perform the above action while in motion or stationary.  Further, Byers discloses use of the system in windy conditions, which would provide at least some motion the vehicle).
As per claim 89, Byers discloses further comprising: a base controller for the aerial communication drone, the base controller being fixed to the delivery vehicle and operative to provide a flight command to the onboard controller on the aerial communication drone (Byers; At least paragraph(s) 64 and 73); and
a tether linking the base controller and the aerial communication drone (Byers; At least paragraph(s) 65).
As per claim 90, Byers discloses wherein the tether provides an electrical conduit for at least one of data and power related to the aerial communication drone. (Byers; At least paragraph(s) 65).  
As per claim 91, Byers discloses wherein the base controller provides the flight command to the aerial communication drone as data over the tether (Byers; At least paragraph(s) 64, 65, and 94).
As per claim 92, Byers discloses wherein the tether further providing a fiber optic conduit for movement of at least an image type of sensor-based inspection information from the aerial communication drone to the base controller (Byers; At least paragraph(s) 65 the wired link can be an optical data link.  The “for” is interpreted as intended use, such that the wired link could be used to transfer any type of information; however, Byers also discloses in paragraph(s) 66, the controller receiving sensor data from cameras).
As per claim 93, Byers discloses wherein the onboard controller of the aerial communication drone is further operative to generate landing control input for the lifting engines if the aerial communication drone detects that the tether is broken, the landing control input facilitating a return of the aerial communication drone to the internal docking station and securing of the drone capture interface to the physical docking interface of the internal docking station (Byers; At least paragraph(s) 59 and 65; the onboard controller controls landing and securing of the UAV and would do so if the wired link were broken).
As per claim 94, Byers discloses wherein the aerial communication drone further comprises a control receiver coupled to the onboard controller, the control receiver having an input connected to the control tether, the control receiver being operative to receive the flight command from the base controller on the input and pass the received flight command to the onboard controller; and wherein the onboard controller is further operative to generate the flight control input for the lifting engines based upon the received flight command (Byers; At least paragraph(s) 64, 65, 94, 98, and 100).
As per claim 95, Byers discloses wherein the aerial communication drone further comprises a restrictive tether connected to the aerial communication drone and to the delivery vehicle, the restrictive tether limiting movement of the aerial communication drone (Byers; At least paragraph(s) 65, any wired link is going to be restrictive).
As per claim 96, Byers discloses wherein the onboard controller is further operative to generate the flight control input autonomously to enable the aerial communication drone to self-control aerial movements of the aerial communication drone from the secured position on the internal docking station to at least the first deployed airborne position (Byers; At least paragraph(s) 59; the UAV flies autonomously).
As per claim 97, Byers does not explicitly disclose wherein the first wireless data communication path and the second wireless data communication path are established using a common communication protocol.  However, the above features are taught by Jones (Jones; At least paragraph(s) 43, 47, and 60).  Jones teaches receiving location information from a nearby broadcast-enabled device and transmitting this location to a vehicle device, which can both be over WiFi, for example.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Jones into the invention of Byers with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using the same communication protocol would allow for less components and easier maintenance (fewer spare parts, fewer components to troubleshoot, etc.), thus reducing cost of the system.  
As per claim 98, Byers, in light of Jones as discussed above, discloses wherein the common communication protocol consists of one from the group comprising a cellular communication protocol, a Bluetooth communication protocol, a Wi-Fi communication protocol, and a Zigbee communication protocol (Jones; At least paragraph(s) 43 and 47).
As per claim 99, Byers does not explicitly disclose wherein the first wireless data communication path uses a first wireless communication protocol and the second wireless data communication path uses a second wireless communication protocol different from the first wireless communication protocol.  However, the above features are taught by Jones (Jones; At least paragraph(s) 5, 17, and 63, and figure 5 as discussed above).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Jones into the invention of Byers with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using RFID tags provide a good way to track packages since they are cheap and don’t require power.  However, transmitting that information to a different location (i.e., the vehicle controller) does require power for an active transmission.  Therefore, the tracking of packages can be best performed by using different communication protocols and only requiring active communication paths when needed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669